NUMBER 13-22-00559-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


                           IN RE ALEJANDRA SUAREZ


                        On Petition for Writ of Mandamus.


                                        ORDER

 Before Chief Justice Contreras and Justices Benavides and Tijerina
                         Order Per Curiam

       Relator Alejandra Suarez has filed a petition for writ of mandamus seeking to

compel the trial court to vacate temporary orders which have the effect of changing the

conservatorship for a minor child. In her petition, she requests a “temporary stay in the

proceedings” below “to permit this Court’s [r]esolution of these issues.”

       This Court, having examined and fully considered relator’s request for a temporary

stay, is of the opinion that it should be denied at this time. Accordingly, we deny relator’s

request for a temporary stay. We request the real party in interest, Francisco Trevino, or
any others whose interest would be directly affected by the relief sought, to file a response

to the petition for writ of mandamus on or before the expiration of ten (10) days from the

date of this order. See TEX. R. APP. P. 52.2, 52.4, 52.8.

                                                                       PER CURIAM


Delivered and filed on the
30th day of November, 2022.




                                             2